—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered April 30, 1993, convicting defendant, after a jury trial, of assault in the first and second degrees, and two counts of crimi*170nal possession of a weapon in the fourth degree, and sentencing him to concurrent prison terms of 31/a to 101/2 years, l1/2 to 41/2 years, 1 year and 1 year, respectively, unanimously affirmed.
The complainant’s testimony that defendant slashed him with a straight-edged razor was sufficient to support a finding that defendant participated in the assault. Issues of credibility or otherwise bearing upon the weight of the evidence, including those arising from defense testimony that the complainant’s lacerations were caused by a broken bottle brandished by the codefendant, were properly before the jury, and we find no reason to disturb its determination (see, People v Bleakley, 69 NY2d 490, 495). Concur—Sullivan, J. P., Ellerin, Ross, Nardelli and Andrias, JJ.